PER CURIAM:
This claim w as submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On September 22, 2001, claimant was traveling on Route 19 near Coburn in Wetzel County when the horse trailer that he was pulling struck a rock in the road making it break loose from claimant’s truck and causing damage to the trailer and injuries to the horses.
2. Respondent was responsible for the maintenance of Route 19 at this location in Wetzel County and respondent failed to maintain properly Route 19 on the date of this incident.
3. As a result of this incident, claimant alleges that he sustained damages in the amount of $2,000.00
4. Respondent agrees that the amount ofdamages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 19 in Wetzel County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that claimant is entitled to damages for his loss. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $2,000.00 which the Court has determined to be a fair and reasonable amount to both parties.
Award of $2,000.00.